Case 9:19-cv-80521-DI\/|I\/| Document 1-4 Entered on FLSD Docket 04/16/2019 Page 1 of 3

EXHIBIT A

 

Case 9:19-cv-80521-Di\/ii\/i Document 1-4 Entered on FLSD Docl<e

 

 

llllllll..
ll"llnl

3
illluln
‘|ll|::=|

illl

forWellCare Health'|i’lans,

 

li/iembers of LabCorp's Specialty Testing Group listed below will
also be included as participating laboratories for all individuals
with WellCare~administered coverage in Florida.

Colorado (oagulation Litho|ink

Dianon Patho|ogy MedTox Laboratories
Endocrine Sciences Monogram Bio$ciences
integrated Genetics National Genetics institute
integrated Oncology lliroMed

LabCorp and its Specialty Testing Group comprise one of the
nation’s largest clinical and esoteric laboratory networks While
offering the conveniences and personalized services ofa local
lab, LabCorp also provides the quality, expertise, innovation, and
connectivity solutions of a leading national laboratory provider.

     

e__;=,e ___ ___i= 15

innovation - A broad test menu and specialized testing
laboratories oHeryou single-source laboratory services.
LabCorp's scientific team continually reviews relevant and/
or cutting~edge diagnostic technology to provide physicians
and patients with the most scientifically advanced testing in
the industry.

 

nc. in Flo:rida. U

      

sing an

v Practice Connectivity Expertlse - A variety of test ordering
and result delivery solutions provide the flexibility to meet
you r needs, including several electronic options:

~ Web-based electronic solutions

~ Bidirectional and Unidirectional interfaces: LabCorp has
established interface capabilities with more than 700 Ei\/iR
and PNlS systems

0 Flexible Specimen Pick-up - LabCorp provides courier
service for specimens collected in your oi‘iice. Pick-up
schedules can be customized to meetyour ofhce need s.

0 Better Patient Access - LabCorp operates an extensive
patient service center network for convenient patient
specimen collection.

~ i\/lany locations offer early morning and Saturday hours

» Oniine appointment scheduling is available for additional
patient convenience at Labs & Appointments on
www.LabCorp.com

* Reliable STAT/Same Day Testing - LabCorp has local STAT
and same clay testing capabilities throughout the region.

v Advanced Anatomic Patho|ogy- LabCorp, including
integrated Oncology and Dianon, offerfull~service
subspecialty pathology in the areas of dermatopathology,
G|, uropathology, hematopathology, breast, ocular and
renal pathology, as well as a comprehensive solid tumor
analysis program.

For additional information about LabCorp, including a
continually updated list of current and new Patient Service
Centers and hours of operation, please visit www.LabCorp.com.

 

 

Case 9:19-cv-80521-Di\/ii\/i Document 1-4 Entered on FLSD Docket 04/16/2019 Page 3 of 3

   

 

     

and the latest developments in medical diagnostics. 'At the core of La bCorp's approach are its specialized
laboratories Each laboratory has a distinctive, long-standing reputation for innovation and quality.

!5-; Golorado
§§ cvouLAtioi\i

tah(orp Spetialty Testing Griiup

Co|orado Coagu|ation is an industry leader in hemostasis testing
and offers consultative coagulation services
www.co|oradocoagulation.com

  

'~" Dianon
_ PAtHoLooY

"""" i,§h'c't}i§shé£ia'ily'te}{ii.§`s}édt§

Dianon Pathology is a leader in full-service, anatomic pathology
with expertise in uropathology, dermatopathology, and
gastrointestinal pathology.

www.dianon.com

§ Endocrine
b;: sciences

 

LabCorp Spetialiylesting Ginup

Endocrine Sciences boasts a 40-year history of performing
specialized endocrine testing, including many mass spectrometry
assays and extensive age- and gender-related reference intervals
www.endocrinesciences.com

{"`lntegrated
o-_ei\ietics

iah(oip Sperlaliyiesiing Groiip

integrated Genetics is a premier reproductive genetics laboratory
with an expansive menu of complex tests integrated Genetics’
testing spans the continuum'of care, ranging from maternal
serum screening and prenatal diagnostics to carrier screening and
postnatal testing se rvices.

www.integratedgenetics.com

-4 lntegrated
E: oi\icoLooY

Lah(orp Specialtyltstinq Giriup

integrated Oncology offers a broad menu of industry-leading tests
and services for onco|ogists and pathologists. integrated Oncology
is a leader in personalized medicine and companion diagnostics
with a strong focus on molecular oncology and genetics.
www.integratedonco|ogy.com

 

PP\O,ZHBWE State Appioved 0|/30/2019 SWWeilCaie 2019
11'2019 Laboratory Corporation of America' Holdings All rights reserved. L19693-Oi l 9-|

  

  

r.
}__

Litho|ink is a premier provider of testing for kidney stone
prevention. Litho|ink also provides clinical decision support and
outcome reporting to aid in the management of chronic kidney
disease (CKD). cardiovascular disease, and low bone density.
www.iithoiink.com

;'~ _lilledTox
_ LABORATOR|ES

LabCorp Speiiali]iTe>ting Gioup

 
 

Litho|ink

lah(oip Sprrialini-sting Griiup

   

4

  

NiedTox provides specialized toxicology and medical drug
monitoring testing services
www.medto)ccom

!-j Monogram
4 aiosciei\ices

  

Lah(uip Speclalry Testing Grnup

lVlonogram Biosciences develops novel antiviral resistance assays
for HlV and hepatitis i`i/lonogram’s assays include Trofile@ for HlV-'i
patients considering CCRS antagonist therapy and HCV GenoSurea
N53/4A to assess drug resistance for HCV protease inhibitors.
www.monogrambio.com

'~i'National
b_ oei\ietics institute

iah(nrp Sperialiy lesting Grnup

Nationa| Genetics institute (NG|) provides advanced nuc|eic acid
testing services for blood screening, medical testing, clinical
research and genetic analysis

www,ngi.com

§vimiiiied
; LABORATOR|ES

Lal:(aip Speciaityiesti`ng Gioup

ViroNied Laboratories is an FDA-registered laboratory for
reproductive, tissue, and blood donor testing.
www.viromed.com

      

§ h \i‘»t:ii/::m Qyn»_>y~\ A WeliC;re Camp:ir',-

FL9PROFLV28BS7E_DDDO

 

